IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

PATRICK A. T. JONES, individually
and as assignee of all right, title, and       No. 68532-5-1
interest of the chose in action of
PETER POWELL,                                  DIVISION ONE


                      Appellants,              UNPUBLISHED OPINION


              v.



WASHINGTON STATE DEPARTMENT
OF TRANSPORTATION,
WASHINGTON STATE DEPARTMENT
OF ECOLOGY, and THE TOWN OF
HUNTS POINT, a municipality,                                                         r^j
                                                                                     c^n      to o
                                                                                                        o


                                               FILED: July 29, 2013              ;-
                                                                                     Uj      *1-^

                                                                                            ^~~:--,.-'
                      Respondent.                                                r

                                                                                 i "~
                                                                                      -     T"H
                                                                                                        —.
                                                                                                            t_'


                                                                                           C~~' ~-^.
                                                                                rv>        ' 11

                                                                                v~0        -.--•    ;



       Grosse, J. — Under the Shoreline Management Act of 1971,1 interested;
parties wishing to appeal the issuance of a permit must do so within 21 days frooi

the date the Washington State Department of Ecology (Ecology) notifies an

applicant that it has approved a permit issued by a town. Notice of a shoreline

permit decision by e-mail, receipt of which is acknowledged by the applicant,

here the Washington State Department of Transportation (WSDOT), is an

acceptable means of transmittal that triggers the timeframe within which to

appeal the permit.

       WSDOT applied to the town of Hunts Point for two shoreline permits for

construction work on the HOV (high-occupancy vehicle lane) project for State




1Chapter 90.58 RCW.
No. 68532-5-1 / 2


Route 520.2 The town granted the permits pending approval from Ecology.
Ecology issued two separate permit letters dated February 15, 2011, approving

the use permit with additional conditions and acknowledging receipt of the

development permit. Ecology sent the letters by e-mail to WSDOT and to Hunts

Point Town Planner Mona Green's personal e-mail.         WSDOT acknowledged

receipt of the permits that same day. The town notified interested parties on

February 24.

        On March 14, 2011, Patrick Jones individually and as the assignee of

Peter Powell (collectively Jones) and the Fairweather Basin Boat Club, Inc. filed

separate appeals with the Shorelines Hearings Board. The Board consolidated

those appeals. The Board found it was without jurisdiction because the petitions

for review were untimely as they were filed more than 21 days after WSDOT

received the permit letters from Ecology.    Former RCW 90.58.140(6) (2010)

provides that appeals shall be taken within 21 days of receipt of the decision by

the applicant or the local government.      Fairweather and Jones separately

appealed to the superior court. Two different judges upheld the Board's decision

that the appeal was untimely. Only Jones appeals to this court.

        The Shoreline Management Act of 1971 (SMA) sets forth the time period

for an appeal of development and conditional use permits. Former RCW

90.58.180(1) (2010) provides:

        Any person aggrieved by the granting, denying, or rescinding of a
        permit on shorelines of the state pursuant to RCW 90.58.140 may,


2 Shoreline Substantial Development Permit (development permit) and Shoreline
Conditional Use Permit (use permit) approved by Hunts Point on February 2,
2011.
No. 68532-5-1 / 3


      except as otherwise provided in chapter 43.21 L RCW, seek review
      from the shorelines hearings board by filing a petition for review
      within twenty-one days of the date of receipt of the decision as
      provided for in [former] RCW 90.58.140(6).

Former RCW 90.58.140(6) (2010) states:

      With regard to a [shoreline substantial development] permit, other
      than a permit governed by subsection (10) of this section, "date of
      receipt" as used herein refers to the date that the applicant receives
      written notice from the department that the department has
      received the decision. With regard to a permit for a variance or a
      conditional use, "date of receipt" means the date a local
      government or applicant receives the written decision of the
      department rendered on the permit pursuant to subsection (10) of
      this section. For the purposes of this subsection, the term "date of
      receipt" has the same meaning as provided in RCW 43.21 B.001.

RCW 43.21B.001(2) defines "date of receipt" as

      (a) Five business days after the date of mailing; or
      (b) The date of actual receipt, when the actual receipt date can be
      proven by a preponderance of the evidence. The recipient's sworn
      affidavit or declaration indicating the date of receipt, which is
       unchallenged by the agency, shall constitute sufficient evidence of
       actual receipt. The date of actual receipt, however, may not
      exceed forty-five days from the date of mailing.

      The evidence is undisputed. WSDOT, the project's applicant, received

both permit letters on February 15, 2011 by e-mail. Thus, February 15, 2011 is

the "date of receipt." Accordingly, Jones had to file his petition for review within

21 days, that is, by March 8, 2011, to be timely.

       Jones argues that delivery by e-mail was not an acceptable method of

delivery. Jones relies on superior court civil rules, the Administrative Procedures

Act, chapter 34.05 RCW, and the Board's rules of process that require service by

mail, absent an express agreement from the recipient. However, Jones misreads

RCW 43.21 B.001 as requiring mail as the exclusive means of transmitting a
No. 68532-5-1/4


shoreline permit decision. That statute merely provides two alternative ways of

determining the date of receipt, one of which is when the decision was mailed,

and the other is when the decision was actually received. WSDOT submitted a

declaration that it had received the two permit decisions on February 15, 2011.

      Jones also argues that the receipt could not have occurred at that time

because the e-mails were sent after 5:00 p.m. Assuming that state workers are

not permitted to accept items after close of business to the public, the date of

receipt would then be February 16 and Jones' petition is still untimely as it would

have had to be filed by March 9, 2011.

      Jones next argues that Green was not the town administrator and

therefore not the appropriate person to receive transmittal of the decisions for the

town and, further, that the e-mail was sent after hours and to Green's personal e-

mail address rather than her "official" e-mail address at the town.      But that is

immaterial because former RCW 90.58.140(6) states that the appeal period

begins to run on receipt by the local government or the applicant. Thus, under

the statute, the appeal period began to run when the applicant, WSDOT, actually

received the approval permits from Ecology on February 15, 2011 and ended 21

days later on March 8, 2011.

       Nor is there any merit to Jones' argument that the dismissal of his appeal

is unfair and contrary to the purposes of the SMA and that the doctrine of

equitable tolling should be applied so that the appeal can go forward.

       To establish equitable tolling, there must be evidence of bad faith,

deception, or false assurances by the defendant and the exercise of diligence by
No. 68532-5-1 / 5


the plaintiff.3 None of those factors are present here. Ecology communicated its
decision by e-mail to the applicant and local government on the same day.

WSDOT's reliance on the local government to communicate the decision to

Jones is not evidence of bad faith.     The administrative code, WAC 173-27-

200(3), requires local government to provide timely notice of Ecology's decision

to interested persons.   Jones received notice from the town on February 24,

2011. He was aware of the hearings and, in fact, Peter Powell testified at the

initial hearing on December 1, 2010.

       In view of our holding that the action is time-barred, we need not decide

whether Jones' claims were also barred by the doctrine of collateral estoppel.

      Affirmed.




                                                         wv      i
WE CONCUR:




3 Thompson v. Wilson, 142 Wn. App. 803, 814, 175 P.3d 1149 (2008).
                                        5